Case 1:21-cv-00456-LMB-MSN Document 31 Filed 08/05/21 Page 1 of 4 PageID# 532




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

REGAN MILLER,                                        )
    Plaintiff,                                       )
                                                     )          Case No.: 1:21cv00456
v.                                                   )
                                                     )
CITY OF MANASSAS PARK, et al.,                       )
      Defendants.                                    )

   DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION FOR ENTRY OF ORDER
   DIRECTING PRESERVATION OF ALL ELECTRONICALLY STORED INFORMATION,
  COPIES AND BACKUP, AS DEFINED BY RULE 34 OF THE FEDERAL RULES OF CIVIL
  PROCEDURE, ALONG WITH ANY PAPER FILES UNTIL AFTER WHICH TIME A FINAL
             JUDGMENT IS ENTERED AND APPEALS ARE EXHAUSTED

        COME NOW Defendants, City of Manassas Park (“the City”), Mario Lugo (“Lugo”), Frank

 Winston (“Winston”), Trevor Reinhart (“Reinhart”), Carl Dorr (“Dorr”) and Laszlo Palko (“Palko”), by

 counsel, and file their Memorandum in Support of their Motion for Entry of Order Directing Preservation

 of All Electronically Stored Information, Copies and Backup, as Defined by Rule 34 of the Federal Rules

 of Civil Procedure, Along with Any Paper Files, as follows:

        I.     BACKGROUND AND ARGUMENT

        On or about February 12, 2020, Plaintiff was arrested and charged with “Comp Fraud: Obtain Serv

 < $500” pursuant to Virginia Code 18.2-152.3 stemming from LInx searches that occurred on March 29,

 2019 incident. On July 2, 2020, Plaintiff appeared in Prince William County General District Court for a

 hearing on the aforementioned charge. See Summons attached as Exhibit A. On that date, the charge was

 dropped. On February 2, 2021, Plaintiff filed a Petition for Expungement in the Prince William County

 Circuit Court. See Petition attached as Exhibit B. Then, on February 14, 2021, Counsel for Plaintiff sent

 a litigation hold notice to Defendants directing them to preserve all evidence related to false arrest,

 malicious prosecution, gross negligence, and intentional torts related to criminal charges levied against

                                                 1
Case 1:21-cv-00456-LMB-MSN Document 31 Filed 08/05/21 Page 2 of 4 PageID# 533




 Plaintiff by the Manassas Park Police Department and/or the City of Manassas Park. See Litigation Hold

 Letters attached collectively as Exhibit C. Thereafter, on April 14, 2021, Plaintiff filed the present

 Complaint. ECF Document #1. Defendants subsequently filed a Motion to Dismiss and Memorandum of

 Law in Support of Motion to Dismiss. ECF Document #22 & 23, respectively.

        On April 30, 2021, the Prince William Circuit Court entered an order directing the expungement

 of Plaintiff’s arrest records to the charge of “Comp Fraud: Obtain Serv < $500” from the records of the

 Prince William County General District Court, the Virginia State Police Department, the Manassas Park

 Police Department, and any other law enforcement agency which may have such records. See Order

 attached as Exhibit D, hereinafter referred to as “Expungement Order.”

        On or about July 19, 2021, the Manassas Park Police Department received correspondence from

 Craig P. White from the Commonwealth of Virginia Department of State Police directing removal of all

 records subject to the Expungement Order and directing compliance within sixty (60) days of the letter.

 See attached as Exhibit E.

        Given the pending case and the inconsistencies between the Expungement Order and the litigation

 hold letter directing for preservation of all records related in any way to the legal claims asserted herein,

 Defendants are unable to comply with the Prince William County Circuit Court’s Order requiring

 expungement of all records related to Plaintiff’s arrest for “Comp Fraud: Obtain Serv < $500” by

 September 17, 2021. Because these arrest records are subject to the litigation hold notice and necessarily

 contain potential evidence for the subject-lawsuit, Defendants request that this honorable Court enter an

 Order directing preservation of all electronically stored information, copies and backup, as defined by

 Rule 34 of the Federal Rules of Civil Procedure, along with any paper files until the conclusion of the

 present action and after the time period for all appeals have passed.




                                                   2
Case 1:21-cv-00456-LMB-MSN Document 31 Filed 08/05/21 Page 3 of 4 PageID# 534




        II.     CONCLUSION

 WHEREFORE, for the reasons set forth herein and for reasons which may be argued at the hearing on

 this matter, Defendants, City of Manassas Park, Mario Lugo, Frank Winston, Trevor Reinhart, Carl Dorr

 and Laszlo Palko, by counsel, request that the court grant their motion for entry of an Order directing

 preservation of all electronically stored information, copies and backup, as defined by Rule 34 of the

 Federal Rules of Civil Procedure, along with any paper files until the conclusion of the present action and

 after the time period for all appeals have passed.

                                               Respectfully submitted,

                                               CITY OF MANASSAS PARK, MARIO LUGO,
                                               FRANK WINSTON, TREVOR REINHART,
                                               CARL DORR AND LASZLO PALKO
                                               By Counsel

_______/s/____________________
Heather K. Bardot, Esquire
VSB No. 37269
BANCROFT, McGAVIN, HORVATH & JUDKINS
9990 Fairfax Boulevard, Suite 400
Fairfax, Virginia 22030
Telephone: (703) 385-1000
Facsimile: (703) 385-1555
hbardot@bmhjlaw.com
Counsel for Defendants




                                                  3
Case 1:21-cv-00456-LMB-MSN Document 31 Filed 08/05/21 Page 4 of 4 PageID# 535




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 5th day of August, 2021, I electronically filed the foregoing
pleading with the Clerk of Court using the CM/ECF system, which will then send a notification of
such filing (NEF) to the following:

        Clyde E. Findley, Esq. (VSB #48277)
        cfindley@berenzweiglaw.com
        Andrew J. Smith, Esq. (VSB #81538)
        dsmith@berenzweiglaw.com
        BERENZWEIG LEONARD, LLP
        8300 Greensboro Drive, Suite 1250
        McLean, Virginia 22102
        (703) 760-0402 (telephone)
        (703) 462-8674 (facsimile)
        Counsel for Plaintiff

 The foregoing will also be sent via regular mail to:

        Edward J. Nuttall (VSB #40013)
        Carroll & Nuttall, P.C.
        10521 Judicial Dr., Suite 110
        Fairfax, Virginia 22030
        (703) 273-7007 (telephone)
        (703) 273-7207 (facsimile)
        Counsel for Plaintiff in Prince William Circuit Court


                                       _______/s/_________________
                                       Heather K. Bardot
                                       VSB No. 37269
                                        BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
                                       9990 Fairfax Boulevard, Suite 400
                                       Fairfax, Virginia 22030
                                       (703) 385-1000 (telephone)
                                       (703) 385-1555 (facsimile)
                                       Hbardot@bmhjlaw.com
                                       Counsel for Defendants




                                                  4
